DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 13, 2021, has been entered.
Claims 7-9, 13-15 and 19 are pending. Claims  7-9, 13-15 and 19 have been amended. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.




1.	Claim 7, 9, 13, 15 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Son et al. (US Publication No. 2019/0052875 A1) in view of Lin et al. (US Publication No. 2017/0310986 A1) and further in view of Heo et al. (US Publication No. 2016/0255371 A1).

Regarding claim 7,
Son et al. meets the claim limitations, as follows:
An image decoding method comprising:
determining an intra prediction mode of a current block; (i.e. Determine intra-prediction mode for current block on the basis of intra-predication mode information S1020 )(Fig. 9 and 10)
determining whether to apply a filter to a neighboring sample of the current block (i.e. The decoding device derives a prediction sample for the current block on the basis of the intra-prediction mode and the neighboring samples and determines filtering reference/ neighboring samples for the prediction sample on the basis of the intra-prediction mode (S1040).);(Fig. 10, para[0138]-[0139])
filtering the neighboring samples based on a determination that the filter is applied to the neighboring samples; (i.e. The decoding device applies filtering to the prediction sample on the basis of the filtering reference samples to derive a filtered prediction sample (S1050). Here the filtering reference samples may include a left lower neighboring sample P1 and a right upper neighboring sample P3 of the prediction sample. )(Fig. 10, para[0141]-[0142])
generating a prediction block of the current block based on the filtered neighboring samples which is filtered or not (i.e. Derive filtered prediction sample on the basis of filtering reference samples. S940)(Fig. 9)
wherein whether to apply the filter to the neighboring sample is determined based on the information being used for determining whether to apply the filter to the neighboring sample (i.e. The intra post filter flag information may be signaled in units of a CU or PU. );(para[0097]-[0098] and [0110])
Son et al. does not explicitly disclose the following claim limitations:
wherein whether to apply the filter to the neighboring sample is determined based on number of samples included in the current block and the intra prediction mode of the current block;
wherein the filtering to the neighboring sample is not performed based on the intra prediction mode being a horizontal mode or a vertical mode.
However, in the same field of endeavor Lin et al. discloses the deficient claim limitations, as follows:
filtering the neighboring samples based on a determination that the filter is applied to the neighboring samples (i.e. the neighboring samples used for Intra prediction sample generations are filtered before the generation process.);(para[0013])
wherein whether to apply the filter to the neighboring sample is determined based on number of samples included in the current block and the intra prediction mode of the current block (i.e. If the Intra prediction mode is DC or the transform block size is equal to 4.times.4, neighboring samples are not filtered.  If the mode distance between the given Intra prediction mode and vertical mode (or horizontal mode) is larger 
wherein the filtering to the neighboring sample is not performed based on the intra prediction mode being a horizontal mode or a vertical mode (i.e. If the mode distance between the given Intra prediction mode and vertical mode (or horizontal mode) is larger than predefined threshold, the filtering process is enabled.  This implies that when intra prediction mode is vertical or horizontal mode, the difference is zero and less than predefined threshold. So the filtering process is not enabled. );(para[0013]-[0018])
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the teachings of Son with Lin to determine the use of filtering process based on intra prediction mode and block size, the motivation being to improve coding efficiency of intra prediction (Lin para[0002]).
Also, in the same field of endeavor Heo et al. discloses the claim limitations, as follows:
wherein the filtering to the neighboring sample is not performed based on the intra prediction mode being a horizontal mode or a vertical mode (i.e. applying an interpolation filter in residual intra prediction modes other than the DC mode, the horizontal mode, and the vertical mode among the intra prediction modes,)(para[0132])
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the teachings of Son and Lin with Heo to determine not use filter when intra prediction modes are the 

Regarding claim 9, the rejection of claim 7 is incorporated herein.
Son et al. meets the claim limitations, as follows:
The image decoding method of claim 7, wherein the filter is selected based on information signaled at a block level.(i.e. The intra post filter flag information may be signaled in units of a CU or PU. )(para[0098] and [0110])

Regarding claim 13 and 19, all claimed limitations are set forth and rejected as per discussion for claim 7, since the encoding method is a reverse process of the decoding method. Here, CRM is equivalent to the memory (para[0154]). Son et al. discloses acquiring intra prediction mode information from a bitstream (Abstract).

Regarding claim 15, all claimed limitations are set forth and rejected as per discussion for claim 9, since the encoding method is a reverse process of the decoding method.


2.	Claims 8 and 14  are rejected under 35 U.S.C. 103 as being unpatentable over Son et al. (US Publication No. 2019/0052875 A1) in view of Lin et al. (US Publication No. 2017/0310986 A1) and further in view of Heo et al. (US Publication No. 2016/0255371 A1) and Zhao et al. (US Publication No. 2016/0373782 A1).


Son et al. meets the claim limitations, as follows:
The image decoding method of claim 7, wherein the filter is an interpolation filter which uses .(i.e. a fractional sample may be generated through interpolation of two neighboring integer samples in the corresponding direction and the prediction sample may be derived on the basis of the fractional sample.)(para[0038] and [0079])
Son et al., Lin et al. and Heo et al. do not explicitly disclose the following claim limitation of an interpolation filter which uses four neighboring samples.
However, in the same field of endeavor Zhao et al. discloses the deficient claim limitations, as follows: an interpolation filter which uses four neighboring samples (i.e. When the video encoder uses N-tap intra interpolation filter when N=4, the video coder calculate the value based on the values of 4 reconstructed neighboring samples.) .(para[0171])
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the teachings of Son, Lin and Heo with Zhao to select a 4-tap intra interpolation filter, the motivation being to provide more accurate interpolation results (Zhao para[0171]).

Regarding claim 14, all claimed limitations are set forth and rejected as per discussion for claim 8, since the encoding method is a reverse process of the decoding method.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATE H LUO whose telephone number is (571)270-5635.  The examiner can normally be reached on 8:00-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sathyanarayanan Perungavoor can be reached on (571)272-7455.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATE H LUO/Primary Examiner, Art Unit 2488